       Case 21-30969-KLP                          Doc 27         Filed 06/30/21 Entered 06/30/21 10:02:54                                                     Desc Main
                                                                Document      Page 1 of 10
  Fill in this information to identify your case:

  Debtor 1          Rachel Elizabeth Harper
                   FlmN1m11                      MiddloN1m1                WName

  Debtor2
  (Spouse, W flllng) Flm Name                    MlddleName                Lasl Name

  United States Bankruptcy Court for the:   --�E'-"a.;;..ts ;..;;;e.a.arn�___ Dlstrtct of Virginia
                                                                                           (State)
  Case number        21-30969-KLP
  (If known)




Official Form 427                                                AMENDED

Cover Sheet for Reaffirmation Agreement                                                                                                                                       12/15
Anyone who Is a party to a reaffirmation agreement may fill out and file this form. Fill it out completely, attach It to the reaffirmation agreement,
and file the documents within the time set under Bankruptcy Rule 4008.


1111.          Explaln the Repayment Terms of the Reaffirmation Agreement


1 . Who Is the creditor?            Bank of Southside Virginia
                                    Name of the creditor


2, How much Is the debt?
                                    On the date that the bankruptcy case is filed                $   12,466.77

                                    To be paid under the reaffirmation agreement $                   19, 031 .00
                                            $   598.91 per month for� months (If fixed Interest rate)

3. What Is the Annual
                                     Before the bankruptcy case was filed              4.29                        %
    Percentage Rate (APR)
    of Interest? (See
                                                                                  � Z9
                                                                                                                       □
    Bankruptcy Code                  Under the reaffirmation agreement                                             %� Fixed rate
    § 524(k)(3)(E).)                                                                                                  Adjustable rate

4. Does collateral secure
    the debt?                        D No
                                     r3 Yes.       Describe the collateral.        2 016 Honda Pilot, VIN 5FNYF6H99GB100312

                                                   Current market value           $19,031.00

5. Does the creditor assert
    that the debt Is                 13 No
    nondlschargeable?                D Yes.        Attach an explanation of the nature of the debt and the basis for contending that the debt is nondischargeable.


6. Using information from       Income and expenses reported on Schedules I and J                                Income and expenses stated on the reaffirmation agreement
   Schedule I: Your Income
   (Official Form 1061) and
   Schedule J: Your            6a, Combined monthly income from       $       4.,952.78                        6e. Monthly income from all sources               $      4,952.78
   Expenses (Official Form         line 12 of Schedule I                                                           after payroll deductions
   106J), fill In the amounts.
                                    6b. Monthly expenses from line 22c of_ $                     4,878.05      6f. Monthly expenses                           - $      4.878.05
                                        Schedule J

                                    6c. Monthly payments on all                  - $                   0.00      69. Monthly payments on all                   - $            0 . 00
                                        reaffirmed debts not listed on                                               reaffirmed debts not Included in
                                        Schedule J                                                                   monthly expenses

                                    6d. Scheduled net monthly income                   $             74.73       6h. Present net monthly Income                  $        H.13
                                        Subtract lines 6b and 6c from 6a.                                            Subtract lines 6f and 6g from 6e.
                                        If the total is less than 0, put the                                           If the total is less than 0, put the
                                        number in brackets.                                                            number in brackets.



    Official Form 427                                            Cover Sheet for Reaffirmation Agreement                                                             page 1
      Case 21-30969-KLP                                   Doc 27               Filed 06/30/21 Entered 06/30/21 10:02:54                                 Desc Main
                                                                              Document      Page 2 of 10

Debtor 1        Rachel Elizabeth Harper                                                                         Case number (ll•nownJ   21-30969-KLP
                Ftl1lN11mo         MlddictN..ame




7. Are the Income amounts                � No
   on lines 6a and 6e                    0 Yes. Explain why they are different and complete line 10.
   different?



8. Are the expense                       1:81 No
   amounts on llnes 6b
   and 6f different?
                                         □    Yes. Explain why they are different and complete line 10.




9. Is the net monthly                    13 No
   Income In line 6h less                 0 Yes.          A presumption of hardship arises (unless the creditor is a credit union).
   than O?                                                Explain how the debtor will make monthly payments on the reaffirmed debt and pay other living expenses.
                                                          Complete line 10.




10. Debtor's certification
                                                           I certify that each explanation on lines 7-9 is true and correct.
    about lines 7-9




                                                               "'"�•r...�-.
   II any answer on lines 7-9 Is
   Yes, the debtor must sign
   here.                                                  X                                                         X
                                                                              �:.',:vu,r•
   II all the answers on lines 7-9                             Signa ure of Debtor f                                    Signature of Debtor 2 (Spouse Only In a Joint Case)
   are No, go to line 11.

11. Did an attorney represent 0 No
    the debtor In negotiating 1:81 Yes. Has the attorney executed a declaration or an affidavit to support the reaffirmation agreement?
    the reaffirmation
    agreement?                          0 No
                                        1:81 Yes




              Sign Here


 Whoever fills out this form I certify that the attached agreement Is a true and correct copy of the reaffirmation agreement between the
 must sign here.             parties Identified on this Cover Sheet for Reaffirmation Agreement.



                                         X                                                                                                Date
                                                   Signature                                                                                     MM /DD/YYYY



                                               Edward S. Whitlock, III, Esq.
                                                   Prlnted Name




                                                   Check one:

                                                   0      Debtor or Debtor's Attorney
                                                   1:81   Creditor or Creditor's Attorney




   Official Form 427                                                            Cover Sheet for Reaffirmation Agreement                                           page 2
Case 21-30969-KLP            Doc 27     Filed 06/30/21 Entered 06/30/21 10:02:54                    Desc Main
                                       Document      Page 3 of 10


  Form 2400A/B ALT (12/15)
                                                              X Presumption of Undue Hardship
                                                              D
                                                                No Presumption of Undue Hardship
                                                        (Check box as directed in Part D: Debtor's Statement
                                                        in Support of Reaffirmation Agreement.)



                            UNITED STATES BANKRUPTCY COURT
                          ---------
                             Eastern District of____Virginia
                                                    __..                   _____
  In re Rachel Elizabeth Harper                                     Case No. 21-30969-KLP
                           Debtor                                   Chapter_7______
                     AM           REAFFIRMATION AGREEMENT
           [Indicate all documents included in this filing by checldng each applicable box.]
          � Part A: Disclosures, Instructions, and              � Part D: Debtor's Statement in
            Notice to Debtor (pages 1 - 5)                        Support of Reaffirmation Agreement
          181 Part B: Reaffirmation Agreement                   □ Part E: Motion for Court Approval
          1251   Part C: Certification by Debtor's Attorney
          [Note: Complete Part E only if debtor was not represented by an attorney during
          the course of negotiating this agreement. Note also: Ifyou complete Part E, you must
          prepare and.file Form 2400C ALT- Order on Reaffirmation Agreement.]

          Name of Creditor: Bank of Southside Virginia

          □ [Check this box if] Creditor is a Credit Union as defined in §19(b)(l)(a)(iv) of the
                 Federal Reserve Act

  PART A: DISCLOSURE STATEMENT, INSTRUCTIONS AND NOTICE TO DEBTOR

          1.          DISCLOSURE STATEMENT

          Before Agreeing to Reaffirm a Debt, Review These Important Disclosures:

  SUMMARY OF REAFFIRMATION AGREEMENT
      This Summary is made pursuant to the requirements of the Bankruptcy Code.

  AMOUNT REAFFIRMED

          The amount of debt you have agreed to reaffirm:                            $19,031.00

        The amount of debt you have agreed to reaffirm includes all fees and costs (if any) that have
   accrued as of the date of this disclosure. Your credit agreement may obligate you to pay additional
   amounts which may come due after the date of this disclosure. Consult your credit agreement.
Case 21-30969-KLP         Doc 27     Filed 06/30/21 Entered 06/30/21 10:02:54                   Desc Main
                                    Document      Page 4 of 10


  Form 2400A/B ALT (12/15)                                                                  2


  ANNUAL PERCENTAGE RATE

  [The annual percentage rate can be disclosed in different ways, depending on the type ofdebt.]

          a. If the debt is an extension of "credit" under an "open end credit plan," as those terms
  are defined in § 103 of the Truth in Lending Act, such as a credit card, the creditor may disclose
  the annual percentage rate shown in (i) below or, to the extent this rate is not readily available or
  not applicable, the simple interest rate shown in (ii) below, or both.

         (i) The Annual Percentage Rate disclosed, or that would have been disclosed, to
         the debtor in the most recent periodic statement prior to entering into the
         reaffirmation agreement described in Part B below or, if no such periodic
         statement was given to the debtor during the prior six months, the annual
         percentage rate as it would have been so disclosed at the time of the disclosure
         statement: ___%.

                                         --- And/Or ---

          (ii) The simple interest rate applicable to the amount reaffirmed as of the date this
          disclosure statement is given to the debtor: ____%. If different simple
          interest rates apply to different balances included in the amount reaffirmed, the
          amount of each balance and the rate applicable to it are:

          $ ____@ ____%;
          $     @     %;
          $     @     %.


          b. If the debt is an extension of credit other than under than an open end credit plan, the
  creditor may disclose the annual percentage rate shown in (I) below, or, to the extent this rate is
  not readily available or not applicable, the simple interest rate shown in (ii) below, or both.

          (i) The Annual Percentage Rate under §128(a)(4) of the Truth in Lending Act, as
          disclosed to the debtor in the most recent disclosure statement given to the debtor
          prior to entering into the reaffirmation agreement with respect to the debt or, if no
          such disclosure statement was given to the debtor, the annual percentage rate as it
          would have been so disclosed: ____%.

                                         --- And/Or ---

          (ii) The simple interest rate applicable to the amount reaffirmed as of the date
          this disclosure statement is given to the debtor: 4.29         %. If different
          simple interest rates apply to different balances included in the amount reaffirmed,
Case 21-30969-KLP            Doc 27    Filed 06/30/21 Entered 06/30/21 10:02:54            Desc Main
                                      Document      Page 5 of 10


  Form 2400A/B ALT (12/15)                                                                      3

         the amount of each balance and the rate applicable to it are:

         $ ____@ ____%;
         $     @     %;
         $     @     %.


         c. If the underlying debt transaction was disclosed as a variable rate transaction on the
  most recent disclosure given under the Truth in Lending Act:

         The interest rate on your loan may be a variable interest rate which changes from
         time to time, so that the annual percentage rate disclosed here may be higher or
         lower.


          d. If the reaffirmed debt is secured by a security interest or lien, which has not been
  waived or determined to be void by a final order of the court, the following items or types of
  items of the debtor's goods or property remain subject to such security interest or lien in
  connection with the debt or debts being reaffirmed in the reaffirmation agreement described in
  Part B.

  Item or Type of Item                   Original Purchase Price or Original Amount of Loan
   2016 Honda Pilot                       $40,632.56
   VIN 5FNYF6H99GB100312


  Optional---At the election of the creditor, a repayment schedule using one or a combination of
  the following may be provided:

  Repayment Schedule:

  Your first payment in the amount of$_____ is due on ____(date), but the future
  payment amount may be different. Consult your reaffirmation agreement or credit agreement, as
  applicable.

                                                 -Or-

  Your payment schedule will be:        appx 19 (number) payments in the amount of$          598.91
  each, payable (monthly, annually, weekly, etc.) on the 4th          (day)  of each _m_o n _t ___
                                                                                               h
  ( week, month, etc.), unless altered later by mutual agreement in writing. Beginning on August 4,
  2021 and continuing in consecutive monthly payments until paid in full pursuant to the terms
   of the contract.
                                                 _ Or _

  A reasonably specific description of the debtor's repayment obligations to the extent known by
Case 21-30969-KLP            Doc 27    Filed 06/30/21 Entered 06/30/21 10:02:54             Desc Main
                                      Document      Page 6 of 10


  Form 2400A/B ALT (12/15)                                                                          4

  the creditor or creditor's representative.

         2. INSTRUCTIONS AND NOTICE TO DEBTOR

          Reaffirming a debt is a serious financial decision. The law requires you to take certain
  steps to make sure the decision is in your best interest. If these steps are not completed, the
  reaffirmation agreement is not effective, even though you have signed it.

          1. Read the disclosures in this Part A carefully. Consider the decision to reaffirm
  carefully. Then, if you want to reaffirm, sign the reaffirmation agreement in Part B (or you may
  use a separate agreement you and your creditor agree on).

         2. Complete and sign Part D and be sure you can afford to make the payments you are
  agreeing to make and have received a copy of the disclosure statement and a completed and
  signed reaffirmation agreement.

        3. If you were represented by an attorney during the negotiation of your reaffirmation
  agreement, the attorney must have signed the certification in Part C.

        4. If you were not represented by an attorney during the negotiation of your reaffirmation
  agreement, you must have completed and signed Part E.

         5. The original of this disclosure must be filed with the court by you or your creditor. If a
  separate reaffirmation agreement (other than the one in Part B) has been signed, it must be
  attached.

          6. If the creditor is not a Credit Union and you were represented by an attorney during the
  negotiation of your reaffirmation agreement, your reaffirmation agreement becomes effective
  upon filing with the court unless the reaffirmation is presumed to be an undue hardship as
  explained in Part D. If the creditor is a Credit Union and you were represented by an attorney
  during the negotiation of your reaffirmation agreement, your reaffirmation agreement becomes
  effective upon filing with the court.

          7. If you were not represented by an attorney during the negotiation of your reaffirmation
  agreement, it will not be effective unless the court approves it. The court will notify you and the
  creditor of the hearing on your reaffirmation agreement. You must attend this hearing in
  bankruptcy court where the judge will review your reaffirmation agreement. The bankruptcy
  court must approve your reaffirmation agreement as consistent with your best interests, except
  that no court approval is required if your reaffirmation agreement is for a consumer debt secured
  by a mortgage, deed of trust, security deed, or other lien on your real property, like your home.
Case 21-30969-KLP         Doc 27     Filed 06/30/21 Entered 06/30/21 10:02:54                 Desc Main
                                    Document      Page 7 of 10


  Form 2400A/B ALT (12/15)                                                                                5


    YOUR RIGHT TO RESCIND (CANCEL) YOUR REAFFIRMATION AGREEMENT

         You may rescind (cancel) your reaffirmation agreement at any time before the bankruptcy
  court enters a discharge order, or before the expiration of the 60-day period that begins on the
  date your reaffirmation agreement is filed with the court, whichever occurs later. To rescind
  (cancel) your reaffirmation agreement, you must notify the creditor that your reaffirmation
  agreement is rescinded (or canceled).


  Frequently Asked Questions:

          What are your obligations if you reaffirm the debt? A reaffirmed debt remains your
  personal legal obligation. It is not discharged in your bankruptcy case. That means that if you
  default on your reaffirmed debt after your bankruptcy case is over, your creditor may be able to
  take your property or your wages. Otherwise, your obligations will be determined by the
  reaffirmation agreement which may have changed the terms of the original agreement. For
  example, if you are reaffirming an open end credit agreement, the creditor may be permitted by
  that agreement or applicable law to change the terms of that agreement in the future under certain
  conditions.

         Are you required to enter into a reaffirmation agreement by any law? No, you are not
  required to reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest.
  Be sure you can afford the payments you agree to make.

          What if your creditor has a security interest or lien? Your bankruptcy discharge does not
  eliminate any lien on your property. A ''lien'' is often referred to as a security interest, deed of
  trust, mortgage or security deed. Even if you do not reaffirm and your personal liability on the
  debt is discharged, because of the lien your creditor may still have the right to take the property
  securing the lien if you do not pay the debt or default on it. If the lien is on an item of personal
  property that is exempt under your State's law or that the trustee has abandoned, you may be able
  to redeem the item rather than reaffirm the debt. To redeem, you must make a single payment to
  the creditor equal to the amount of the allowed secured claim, as agreed by the parties or
  determined by the court.

          NOTE: When this disclosure refers to what a creditor ''may'' do, it does not use
          the word "may" to give the creditor specific permission. The word "may" is used
          to tell you what might occur if the law permits the creditor to take the action. If
          you have questions about your reaffirming a debt or what the law requires, consult
          with the attorney who helped you negotiate this agreement reaffirming a debt. If
          you don't have an attorney helping you, the judge will explain the effect of your
          reaffirming a debt when the hearing on the reaffirmation agreement is held.
     Case 21-30969-KLP                 Doc 27     Filed 06/30/21 Entered 06/30/21 10:02:54                  Desc Main
06/28/2021 MON    9ol8     FAX                   Document      Page 8 of 10                                      1!1009/011




          Form 2400A/B ALT (12115)                                                                      6


          PART B: REAFFIRMATION AGREEMENT.

                  I (we) agree to reaffirm the debts arising under the credit agreement described below.

                  I , Brief description of credit agreement:
                       Retail lnstallment Sate Contract Simple Finance Charge 7/21/2016,



               Z, Description of any ch1U1ge1 to the credit agreement made as part of this reaffirmation
         agreement: None


         SIGNATJIBE(S}:

          Borrower:                                                     Accepted by creditor:

          Rachel Ell'l.llbeth Harper
                                       Mifl�,.9 ,.w,i                   Bank of Southolde Vlrglnla
          (Print Name)                                                  (Printed Name of Creditor)
                                                                         P.O. Box 60B,Colanla1H�
          (Signature)
          Date:      <,;(-r<('t..1                                   �·
                                                                        (Signature)        /)
          Co-borrower, if alao reaffirming these debts:                /,� f}              I /=.,-/4�/r
                                                                        (Printed Name and Title of Individual
          (Print Name)                                                  Signing for Creditor)

          (Signature)                                                   Date of creditor a.cceptance:
          Dat.e: _______                                                 fr ;:2.f3- ::Zt
Case 21-30969-KLP            Doc 27    Filed 06/30/21 Entered 06/30/21 10:02:54           Desc Main
                                      Document      Page 9 of 10


  Form 2400A/B ALT (12/15)                                                                          7



  PART C: CERTIFICATION BY DEBTOR'S ATTORNEY (IF ANY).


          [To be filed only ifthe attorney represented the debtor during the course ofnegotiating
  this agreement.}


         I hereby certify that ( 1) this agreement represents a fully informed and voluntary
  agreement by the debtor; (2) this agreement does not impose an undue hardship on the debtor or
  any dependent of the debtor; and (3) I have fully advised the debtor of the legal effect and
  consequences of this agreement and any default under this agreement.

          �Check box, if applicable and the creditor is not a Credit Union.] A presumption of
  undue hardship has been established with respect to this agreement. 1H my epinioe, bowe¥sr, the
  aebtor 1s able to make the required payment.




  Date:    C.('2...,</ZJ
Case 21-30969-KLP            Doc 27    Filed 06/30/21 Entered 06/30/21 10:02:54             Desc Main
                                      Document     Page 10 of 10


  Form 2400A/B ALT (12/15)                                                                    8

  PART D: DEBTOR'S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

          [Read and complete sections 1 and 2, OR. ifthe creditor is a Credit Union and
          the debtor is represented by an attorney, read section 3. Sign the appropriate
          signature line(s) and date your signature. Ifyou complete sections 1 and 2 and
          your income less monthly expenses does not leave enough to make the
          payments under this reaffirmation agreement, check the box at the top of page
          1 indicating "Presumption of Undue Hardship. " Otherwise, check the box at
          the top ofpage 1 indicating "No Presumption of Undue Hardship"}

          1. I believe this reaffinnation agreement will not impose an undue hardship on my
  dependents or me. I can afford to make the payments on the reaffinned debt because my
  monthly income (take home pay plus any other income received) is $ '/z'$2.7i and my actual
  current monthly expenses including monthly payments on post-bankruptcy debt and other
  reaffinnation agreements total $ 'f87'5·'1'1eaving $ 79, 2:s' to make the required payments
  on this reaffinned debt.

          I understand that if my income less my monthly expenses does not leave enough to
  make the payments, this reaffinnation agreement is presumed to be an undue hardship on me
  and must be reviewed by the court. However, this presumption may be overcome if I explain
  to the satisfaction of the court how I can afford to make the payments here: c.,vl:: of:
     RJre;re R&t ,·:a,s
                     {rt


                    (Use an additional page if needed for a full explanation.)

        2. I received a copy of the Reaffinnation Disclosure Statement in Part A and a
  completed and signed reaffirmation agreement.

  Signed:,_\t•{efh?
         (Debtor)

          (Joint Debtor, if any)
  Date:
                                               -Or-
          {lfthe creditor is a Credit Union and the debtor is represented by an attorney]

         3. I believe this reaffinnation agreement is in my financial interest. I can afford to
  make the payments on the reaffinned debt. I received a copy of the Reaffinnation Disclosure
  Statement in Part A and a completed and signed reaffirmation agreement.

   Signed:��
          (Debtor)

          (Joint Debtor, if any)
